Citation Nr: 0833740	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-28 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for Type 
II diabetes mellitus based on aggravation by service.

2.  Entitlement to service connection for Type II diabetes 
mellitus based on aggravation by service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1990 to 
January 1992.  The veteran also served in the Army Reserves 
for periods of time both before and after her period of 
active military service.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In July 2008, the veteran presented testimony at a hearing on 
appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  In addition, the veteran had earlier 
testified at a hearing before RO personnel in March 2007. 


FINDINGS OF FACT

1.  The RO denied service connection for Type II diabetes 
mellitus in a March 1992 rating decision.  Although notified 
of the denial, the veteran did not initiate an appeal.  

2.  The RO denied continued to deny service connection for 
Type II diabetes mellitus in a November 1998 rating decision.  
Again, although notified of the denial, the veteran did not 
initiate an appeal.  

3.  Evidence received since the prior, final November 1998 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the service connection for Type 
II diabetes mellitus claim.

4.  The veteran is noted to have entered active duty in 
December 1990 with preexisting Type II diabetes mellitus, 
such that there is clear and unmistakable evidence of its 
pre-existence.  

5.  There is also competent evidence showing the veteran's 
pre-existing Type II diabetes mellitus permanently worsened 
during her military service beyond its natural progression.


CONCLUSIONS OF LAW

1.  The rating decisions of March 1992 and November 1998 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.302, 20.1103 (2007).

2.  New and material evidence has been received since the 
last prior, final denial of the Type II diabetes mellitus 
claim in November 1998.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).  

3.  The veteran's pre-existing Type II diabetes mellitus was 
aggravated during service beyond its natural progression.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regard to the new and material evidence and service 
connection claims, since the Board is reopening and granting 
both of these claims, there is no need to discuss whether 
there has been compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA) 
because even if, for the sake of argument, there has not 
been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.  

Additionally, with regard to new and material evidence, the 
Board notes the September 2004 and April 2007 VCAA notice 
letters are compliant with the recent Court decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), since they sufficiently 
explained the bases of the prior denials (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).  

New and Material Evidence to Reopen the Claim

The RO originally denied service connection for Type II 
diabetes mellitus in a March 1992 rating decision.  The RO 
notified the veteran of that decision in the same month and 
apprised her of her procedural and appellate rights, but she 
did not initiate an appeal.  Therefore, that decision is 
final and binding on her based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2007).  

The RO subsequently confirmed the denial by way of a November 
1998 rating decision.  That decision, since not appealed, is 
also final and binding.  See id.  

The RO chose not to reopen the claim in the December 2004 
rating decision on appeal.  Regardless of the RO's actions, 
the Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board 
must initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no new and material evidence has been 
offered, that is where the analysis must end.

In the previous, final March 1992 and November 1998 rating 
decisions, the RO denied the claim because the evidence then 
of record failed to establish the veteran's pre-existing Type 
II diabetes mellitus disorder was aggravated beyond its 
natural progression during her active service.   
             
The veteran filed her current petition to reopen this claim 
for service connection for Type II diabetes mellitus in 
August 2004.  Therefore, the amended regulation defining what 
constitutes new and material evidence applies.  See 66 Fed. 
Reg. at 45,620 (applying the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001).    

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final November 1998 rating decision.  The basis of 
the prior final denial was that although the veteran's Type 
II diabetes mellitus was diagnosed prior to her active duty 
call-up in December 1990, there was insufficient evidence of 
aggravation of this disorder during her active duty service.  
However, a private medical opinion submitted by the veteran 
from Dr. G.C., MD., dated in May 2005, indicated that the 
veteran's Type II diabetes mellitus worsened during her 
active duty service since she became insulin-dependent during 
this period of service.  In addition, in October 2005, a VA 
nurse practitioner opined that her diabetes was aggravated by 
the conditions she endured during her service in the Persian 
Gulf.  Thus, presuming the credibility of this evidence, 
these medical opinions assess that the veteran's Type II 
diabetes mellitus, which clearly pre-existed her active duty 
military service in the Persian Gulf, was aggravated by her 
active military service from December 1990 to January 1992.  
So this evidence relates to an unestablished fact necessary 
to substantiate her claim and raises a reasonable possibility 
of substantiating her claim; that is to say, this evidence is 
new and material and her Type II diabetes mellitus claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Governing Law and Regulations with Analysis for Service 
Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

However, if a preexisting disability is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disability, but the veteran may bring a 
claim for service-connected aggravation of that disability.  
In that case, section 1153 applies and the burden falls on 
the veteran to establish aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (which holds that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The presumption of aggravation applies where there was a 
worsening of the disability in service, regardless of whether 
the degree of worsening was enough to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

The veteran contends that her pre-existing Type II diabetes 
mellitus permanently worsened during her military service in 
the Persian Gulf from December 1990 to January 1992.  She 
asserts that prior to her active duty during this period, her 
diabetes mellitus only required a restricted diet and the use 
of an oral hypoglycemic agent.  However, during and 
subsequent to her Persian Gulf service, her diabetes mellitus 
worsened in symptomatology, and she became insulin-dependent.  
Her military occupational specialty (MOS) is listed as a 
nurse during her active duty.  She maintains that several 
factors contributed to the worsening of her diabetes mellitus 
during service:  the nondiabetic-friendly MREs (meal, ready-
to-eat) she had to consume during her military duty, the 
stress of working as a nurse in a wartime theatre, lack of 
sleep, inability to control her blood sugar due to her 
surroundings and daily routine, and constant stress.  See her 
August 2005 substantive appeal (VA Form 9); October 2007 VA 
Form 646 (Statement of Accredited Representation in Appealed 
Case); personal hearing testimony dated in March 2007; and 
Travel Board hearing testimony dated in July 2008.

As mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, VA treatment records throughout 2006 and 2007 
diagnose poorly-controlled Type II diabetes mellitus.  VA 
laboratory testing confirms this diagnosis.  Thus, there is 
at least sufficient evidence of current Type II diabetes 
mellitus.  

As to the existence of a pre-existing disorder, private 
treatment notes from Dr. G.C., dated in November 1989, prior 
to her active duty, show treatment for well-controlled Type 
II diabetes mellitus.  Most importantly, in January 1991, the 
veteran underwent a military physical examination at the time 
of her call-up to active duty.  She reported having been 
previously treated for Type 2 diabetes mellitus.  Upon 
objective examination, "well-controlled" Type II diabetes 
mellitus was noted.  It was also documented that she took 
10mg of Glucotrol (an oral hypoglycemic agent), to control 
her diabetes.  Since her Type II diabetes mellitus was noted 
at the time of her enlistment, she is not entitled to the 
presumption of soundness when entering service.  See 38 
U.S.C.A. § 1111; 38 C.F.R. 3.304(b).  In essence, there is 
clear and unmistakable evidence she had Type II diabetes 
mellitus prior to her active duty call-up into military 
service in December 1990.    

Moreover, according to VAOPGCPREC 3-2003, VA is not required 
to show clearly and unmistakably there was no aggravation of 
her Type II diabetes mellitus during service beyond its 
natural progression.  Rather, it is the veteran's burden to 
show a chronic (meaning permanent) worsening of her pre-
existing Type II diabetes mellitus during service.  In other 
words, she may only bring a claim for aggravation of this 
pre-existing condition.  Wagner, 370 F.3d at 1096.

A preexisting injury or disease will be considered to have 
been aggravated during service when there is a permanent 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  

In this regard, during her period of active duty service from 
December 1990 to January 1992, service treatment records 
(STRs) document that the veteran was treated on numerous 
occasions for her Type II diabetes mellitus.  In January 
1991, it was noted that her diabetes was well-controlled by 
diet and by an oral hypoglycemic agent.  However, by March 
1991, she was insulin-dependent in order to treat her 
diabetes, and even higher dosages of oral hypoglycemic agents 
were insufficient to control her disorder.  In May 1991 the 
"failure" of the oral hypoglycemic agents was noted.  It 
was documented that she had lost weight, and her blood sugar 
was "out of control."  Oral agents were of "no benefit."  
She was hospitalized in June 1991 to help control her 
diabetes.  A June 1991 STR indicates that her diabetes was 
"made worse" while on active duty in Desert Storm.  A 
September 1991 VA examination prior to discharge observed 
that she now required insulin twice a day.  She was also 
experiencing symptoms of fatigue, tingling in the hands and 
feet, neuropathy of the feet, and vision problems due to her 
diabetes.  In addition, her PULHES "physical capacity or 
stamina" profile was increased from "1" to "2" (indicative 
of limitations necessitating assignment restrictions).  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  Ultimately, in January 
1992 a Physical Evaluation Board (PEB) determined that the 
veteran was still fit for military duty, subject to certain 
profile limitations.  Regardless, overall, STRs at least 
provide some evidence that her diabetes worsened during her 
military service.  

Most significantly, private medical opinions were submitted 
by the veteran from Dr. G.C., dated in November 1991 and May 
2005.  The physician stated that he treated the veteran for 
diabetes mellitus both prior to and after her military 
service.  He described that her blood sugar was under 
"superb" control prior to her active duty in the Persian 
Gulf.  She did not require insulin prior to her active duty.  
Dr. G.C. observed that the veteran's Type II diabetes 
mellitus worsened during her active duty service since she 
became insulin-dependent during this time.  Since she was 
overseas, it was difficult to maintain the correct diet, and 
she was not able to monitor her blood sugar.  Importantly, he 
assessed that she became "insulin-dependent at an earlier 
time" than what would have otherwise occurred.  This 
opinion, based on a review of certain pertinent medical 
evidence in the claims file, provides clear evidence of 
aggravation of her diabetes mellitus during service beyond 
its natural progression.  In addition, in October 2005, a VA 
nurse practitioner opined that the veteran's diabetes was 
"aggravated" by the conditions she endured during her 
service in the Persian Gulf, after discussing her relevant 
medical history.  These medical opinions provide probative 
evidence in support of permanent aggravation during service 
of the veteran's pre-existing Type II diabetes mellitus 
beyond its natural progression.  Furthermore, post-service 
Army Reserve examinations dated in August 1994 and January 
1996, Social Security Administration (SSA) records, as well 
as VA treatment records from 2004 to 2007, show that the 
necessity of insulin was permanent in nature, as opposed to 
being temporary.  Her condition has more recently worsened to 
the point that she has not worked since 2004, is considered 
disabled by the SSA, and currently requires an insulin-pump.   

The Boards adds there is no countervailing medical evidence 
suggesting the increase in the severity of the veteran's Type 
II diabetes mellitus disability during service was due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a), (b).  Moreover, the presumption of 
aggravation applies here where there was a worsening of the 
disability in service, regardless of whether the degree of 
worsening was enough to warrant compensation per the Schedule 
for Rating Disabilities (Rating Schedule).  See Browder, 1 
Vet. App. at 206-207.  
  
Consequently, the evidence shows a permanent aggravation of 
the veteran's 
pre-existing Type II diabetes mellitus disability by service.  
Certainly then, resolving all reasonable doubt in her favor, 
the evidence supports service connection for Type II diabetes 
mellitus on the basis of aggravation by service.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The extent of the Type II 
diabetes mellitus caused by in-service aggravation is not 
before the Board at this time.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for Type II diabetes mellitus 
based on aggravation by service has been received and the 
claim is reopened.  

Service connection for Type II diabetes mellitus based on 
aggravation by service is granted.     



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


